Citation Nr: 1222988	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a left shoulder disability (listed as a left shoulder injury).  In March 2010, the Veteran testified at a Travel Board hearing at the RO.  

Although service connection for left shoulder disability was denied in unappealed August 1996 and November 1996 rating decisions, in June 2008, the Veteran submitted relevant official service department records that existed, but that had not previously been associated with the claims folder.  As such, VA must reconsider the Veteran's claim for entitlement to service connection for a left shoulder disability without regard to the finality of the August 1996 and November 1996 rating decisions, and thus has identified the issue on appeal as set forth on the title page.  38 C.F.R. § 3.156(c) (2011).  

In January 2011, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the Veteran's left shoulder disability pre-existed service.  

2.  The evidence does not clearly and unmistakably show that the Veteran's current osteoarthritis of the left shoulder with tendonitis was not aggravated by such service.  



CONCLUSION OF LAW

Osteoarthritis of the left shoulder with tendonitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for osteoarthritis of the left shoulder with tendonitis.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he has a left shoulder disability that is related to service.  He specifically maintains that he had a left shoulder disability that pre-existed service, but that it was aggravated during his period of service.  He reports that he hurt his shoulder prior to service in December 1967, and that he had left shoulder problems throughout his period of service.  The Veteran also states that he underwent surgery for a left shoulder disability during service to prevent his left shoulder from dislocating.  He indicates that he has suffered from left shoulder problems since his period of service.  

As noted above, the Veteran had active service from January 1968 to January 1972.  

The Veteran's service treatment records are incomplete.  On a medical history form at the time of the December 1967 enlistment examination, the Veteran checked that he did not have a painful or trick shoulder or elbow.  The Veteran also checked that he had swollen or painful joints.  The reviewing examiner indicated that the Veteran had occasional painful joints with playing football and that he had feet pain with exercise.  The reviewing examiner did not refer to any left shoulder problems at that time.  

A history of assignments form indicates that the Veteran was a patient at the Naval Hospital in Portsmouth, Virginia from July 1968 to September 1968 (61 days).  

Post-service VA treatment records show treatment for multiple disorders, including variously diagnosed left shoulder problems.  

For example, a May 1996 VA orthopedic examination report notes that the Veteran reported that he injured his left shoulder in the late fall of 1967 just before entered the military.  It was noted that the Veteran was in the military from January 1968 to January 1972.  The Veteran indicated that his left shoulder kept getting worse while he was in the service.  He also stated that he recalled injuring his left shoulder while boxing with friends in Ohio.  The Veteran reported that after he entered service, he began having recurrent dislocations of the left shoulder joint and that the joint would even dislocate at night.  He maintained that because the dislocations were accompanied by pain, he underwent a surgical repair at the Naval Hospital in Portsmouth, Virginia in 1968.  The Veteran stated that the operation helped and that he had experienced no further dislocations.  He reported that he felt at times that his work as a construction worker would cause him to dislocate the left shoulder joint.  He related that when he performed overhead work or stretching, he would feel as if the joint came out of place, but that it has never actually dislocated.  The Veteran indicated that he experienced throbbing to sharp pain with overhead work.  He stated that the higher he raised his arms, or his left arm above 90 degrees or level, the more severe the pain would become.  It was noted that abduction also increased pain.  The Veteran reported that he had not noted swelling, tenderness, or heat in his left shoulder.  The diagnosis was status post surgical repair for recurrent dislocations of the left shoulder.  

A February 2008 VA treatment report indicates that the Veteran reported that he had a history of a left shoulder injury with a repair performed in 1968.  The Veteran stated that his left shoulder would dislocate with minimal effort prior to the surgery.  He indicated that he presently had chronic pain and that he felt that it could dislocate when he worked with his arms over his head.  The assessment included pain in the joint involving the left shoulder region.  The examiner reported that the Veteran had left shoulder pain since he was in the military and that he had not been taking any anti-inflammatory medications at that time.  

A January 2009 VA treatment entry reflects that the Veteran was seen with complaints of progressive left shoulder pain.  The Veteran reported that he suffered a boxing injury in 1967 that resulted in a left shoulder dislocation.  He stated that he joined the military and that he suffered recurrent dislocations.  The Veteran indicated that he underwent surgery in 1968 and that he had suffered problems since that time with left shoulder discomfort.  It was noted that the Veteran spent four years in the Navy as a machinist, that he went into construction work after his discharge from service, and that he had continued in construction work since that time.  The Veteran stated that over the previous eight to ten years, he had some increasing discomfort in his left shoulder which he mostly noted while sleeping.  He indicated that his job required less manual labor because he was in a foreman's position and that, therefore, he had less irritation.  The Veteran reported that he remained quite active and that he did not care to use pain medications.  

The assessment was left shoulder discomfort with mild osteoarthritic changes and no evidence of impingement.  The examiner reported that he had an extensive discussion with the Veteran.  The examiner stated that the Veteran was initially claiming that his pain started after he had his surgery, but that the Veteran's history demonstrated an injury prior to service and continued heavy and regular use in the construction trade after his military service.  The examiner commented that the Veteran claimed to understand that his surgery actually saved him from having further damage to the shoulder, rather than contributing to his problem.  

A February 2011 VA orthopedic examination report notes that the Veteran's claims file and medical records were reviewed.  The Veteran reported that he suffered a dislocation of his left shoulder while boxing in 1967.  He stated that he underwent surgery in 1968 for dislocations at a Naval Hospital.  The examiner reviewed the Veteran's medical history in some detail.  The diagnosis was osteoarthritis of the acromioclavicular joint with tendonitis of the left shoulder.  The examiner commented that the Veteran's current osteoarthritis of the acromioclavicular joint with tendonitis of the left shoulder was less likely as not (less than 50/50 probability) permanently aggravated by an intra-service (left) shoulder condition.  The examiner indicated that the Veteran reported that he had an injury prior to enlistment that was not recorded on the enlistment examination.  The examiner stated that the Veteran obviously had some corrective surgery and his service treatment records show some time spent in a Naval Hospital.  The examiner maintained that he could not identify service treatment records which showed the type of injury or surgery on the Veteran's left shoulder.  The examiner reported that it appeared that the Veteran completed his service obligation without further need of medical treatment for his left shoulder condition.  The examiner remarked that the Veteran's thirty-plus year work history of heavy manual labor involved with construction would have more than likely been more contributory to the current left shoulder condition.  

In an August 2011 addendum to the February 2011 VA orthopedic examination report, the examiner noted that the Veteran's claims file had been re-reviewed.  The examiner reported that during the February 2011 VA orthopedic examination, the Veteran gave a credible and what seemed to be an honest history of his left shoulder condition.  The examiner stated that he had no reason to not believe the Veteran's and his wife's statements made in the appeals documents, and that magnetic resonance imaging (MRI) studies confirmed that he had post-surgical changes to the left shoulder.  The examiner indicated that the Veteran reported that he had an initial injury to his left shoulder prior to service and that he subjectively had surgery for the condition in 1968 and spent 61 days in the hospital.  

The examiner reported that at a worst case scenario, 61 days of hospitalization for repair of recurrent shoulder dislocations or a rotator cuff tear, even in the 1960s, would have been considered a long time.  The examiner maintained that if the Veteran did have surgery in the service for recurrent dislocations, which was again subjective, then the repair should be considered a success in that he did not have recurrence of dislocations and he completed his service obligation.  It was noted that the surgery, itself, prevented further damage to the Veteran's left shoulder.  

The examiner indicated that the initial pre-service injury to the left shoulder would be the more likely cause for the left shoulder joint degenerative changes identified pursuant to an MRI study.  The examiner commented that there was no objective way to identify what part of the Veteran's intra-service and post-service labor environment contributed more to his arthritis.  The examiner stated that from that point of view, the Veteran spent very few months prior to the claimed surgery with the left shoulder condition, but that he had nearly twenty years of labor work before requesting consideration for the condition and over thirty years before filing an appeal.  

The Board notes that the Veteran acknowledges that he had a left shoulder injury prior to service, but he maintains that service connection is warranted because his left shoulder disability was aggravated during, or as a consequence of, service.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  The Board notes that in this case, VA cannot presume that, at service entry, the Veteran was not sound with respect to his left shoulder disability.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit and VA's General Counsel, and the regulation now provides that to rebut the presumption of soundness, VA must establish by clear and convincing evidence both that the disability existed prior to service and that it was not aggravated by service.  See 70 Fed. Reg. 23,027, 23,029 (2005).

Based upon the statements provided by the Veteran, including pursuant to VA treatment reports and examinations, the Board finds that there is clear and unmistakable evidence that the Veteran's left shoulder disability existed prior to service.  While the Veteran is not competent to opine that his disability existed prior to service, he is competent to describe and report symptomatology, treatment, and the diagnoses that medical professionals reported to him.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Veteran has reported on numerous occasions after his discharge from service that his left shoulder disability or the symptoms thereof, existed prior to his entry into service, and medical professionals also found that the disability pre-existed service.  Significantly, there is no evidence to the contrary.  Thus, the Board concludes that the Veteran's left shoulder disability clearly and unmistakably existed prior to his entrance into active service.  

Having shown that the Veteran's left shoulder disability preexisted service, the next step is to determine whether the Veteran's pre-existing disability was aggravated in service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See Wagner, supra.  

The Veteran's service treatment records include a history of assignments form which indicates that he was a patient at the Naval Hospital in Portsmouth, Virginia from July 1968 to September 1968 (61 days).  Additionally, a February 2011 VA orthopedic examination report shows a diagnosis of osteoarthritis of the acromioclavicular joint with tendonitis of the left shoulder.  Further, in an August 2011 addendum to the February 2011 VA orthopedic examination report, the examiner, after a review of the Veteran's claims file, specifically indicated that the Veteran gave a credible and what seemed to be an honest history of his left shoulder condition.  The examiner stated that he had no reason to not believe the Veteran's and his wife's statements made in the appeals documents, and that magnetic resonance imaging (MRI) studies confirmed, that the Veteran had post-surgical changes to the left shoulder.  The examiner indicated that the Veteran reported that he had an initial injury to his left shoulder prior to service, and that he subjectively had surgery for the condition in 1968 and spent 61 days in the hospital.  The examiner maintained that the initial pre-service injury to the left shoulder would be the more likely cause for the left shoulder joint degenerative changes identified pursuant to an MRI study.  The Board observes, however, that the examiner also specifically commented that there was no objective way to identify what part of the Veteran's intra-service and post-service labor environment contributed more to his arthritis.  The Board notes, therefore, that the VA examiner is apparently indicating that at least a part of the Veteran's current osteoarthritis of the left shoulder with tendonitis was caused "intra-service."  

Further, the Board notes that the Veteran and his spouse have provided competent and credible testimony that he injured his left shoulder prior to service and that he had chronic and increased recurrent left shoulder problems since that time.  The Board also finds credible the Veteran's report that he was hospitalized in service for recurrent left shoulder dislocations and that his spouse has credibly corroborated his account that he was hospitalized during service for treatment for left shoulder problems.  See Jandreau, supra.  

Thus, consistent with the Veteran's statements, the medical evidence clearly and unmistakably shows that he had a left shoulder disability prior to service.  The medical evidence, however, does not clearly and unmistakably reflect that the left shoulder disability (osteoarthritis of the left shoulder with tendonitis) was not aggravated by such service.  Thus, because the Veteran was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that his left shoulder disability both existed prior to service and was not aggravated by service, (and he currently suffers from osteoarthritis of the left shoulder with tendonitis), the criteria for service connection have been met.  

In sum, the Board grants service connection for osteoarthritis of the left shoulder with tendonitis.  The benefit-of-the-doubt rule was considered in making this decision.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for osteoarthritis of the left shoulder with tendonitis is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


